        Case 2:19-cv-01415-GMB Document 54 Filed 10/09/20 Page 1 of 4                       FILED
                                                                                   2020 Oct-09 PM 01:45
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 MEDLINE INDUSTRIES, INC.,                  )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 2:19-cv-1415-GMB
                                            )
 STRYKER SUSTAINABILITY                     )
 SOLUTIONS, INC.,                           )
                                            )
       Defendant.                           )

                    MEMORANDUM OPINION AND ORDER

      Before the court is Defendant’s Motion for Reconsideration. Doc. 53.

Defendant asks the court to reconsider its order granting in part Defendant’s Motion

for Extension of Time to Complete Discovery (Doc. 50). Upon consideration of

Defendant’s motion, the applicable law, and the record as a whole, the court finds

that the Motion for Reconsideration (Doc. 53) is due to be denied.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff filed an action for breach of contract in this court on August 28, 2019.

Doc. 1. The parties then engaged in discovery for nearly one year. See Doc. 17 at 2.

On September 29, 2020, Defendant filed a Motion to Bar Plaintiff from Presenting

Evidence of Damages. Doc. 47. The motion remains pending and the parties’ briefs

are not yet due to be filed. Doc. 48. After filing the motion, Defendant filed a Motion

for Extension of Time to Complete Discovery seeking to extend the deadlines for its
        Case 2:19-cv-01415-GMB Document 54 Filed 10/09/20 Page 2 of 4




expert disclosures, all discovery, and the filing of dispositive motions into December

2020 and January 2021. Doc. 50 at 3. Plaintiff responded in opposition to that

motion. Doc. 51.

      On October 8, 2020, this court entered an order granting in part Defendant’s

motion for extension. Doc 52. The order extended the deadline for Defendant’s

expert disclosure to October 16, discovery to November 18, and dispositive motions

to December 18. Doc. 52 at 1. Defendant’s motion for reconsideration asks the court

for yet another extension of its deadline for expert disclosures. Doc. 53 at 2.

                                 II. DISCUSSION

      A motion to reconsider should be reserved for extraordinary circumstances.

It is not an avenue for relitigating old matters. Wilchombe v. TeeVee Toons, Inc., 555

F.3d 949, 957 (11th Cir. 2009). And it is not a proper vehicle for advancing new

legal theories or presenting previously available evidence. Mays v. United States

Postal Service, 122 F.3d 43, 46 (11th Cir. 1997). In fact, this narrow remedy “is

only available when a party presents the court with evidence of an intervening

change in controlling law, the availability of new evidence, or the need to correct

clear error or manifest injustice.” Summit Med. Ctr. of Ala., Inc. v. Riley, 284 F.

Supp. 2d 1350, 1355 (M.D. Ala. 2003) (citing Groover v. Michelin N. Am., Inc., 90

F. Supp. 2d. 1236, 1256 (M.D. Ala. 2000)). “In the interests of finality and

conservation of scarce judicial resources, reconsideration . . . is employed
                                          2
        Case 2:19-cv-01415-GMB Document 54 Filed 10/09/20 Page 3 of 4




sparingly.” Gougler v. Sirius Prod., Inc., 370 F. Supp. 2d 1185, 1189 (S.D. Ala.

2005). “[L]itigants should not use motions to reconsider as a knee-jerk reaction to

an adverse ruling.” Rueter v. Merrill Lynch, Pierce, Fenner, & Smith, Inc., 440 F.

Supp. 2d 1256, 1268 (N.D. Ala. 2006) (internal quotation and citation omitted). “[A]

motion for reconsideration is not an appeal, and thus it is improper on a motion for

reconsideration to ask the Court to rethink what it has already thought through.”

Gold Cross EMS, Inc. v. Children’s Hosp. of Ala., 108 F. Supp. 3d 1376, 1379 (S.D.

Ga. 2015) (internal quotation and citation omitted).

      Defendant has not provided the court with any basis for reconsidering its

previous order. The motion for reconsideration puts forth no new evidence or

changes in controlling law. The motion does not allege that the court’s previous

order constitutes clear error or resulted in manifest injustice. Instead, the motion

reiterates the same concerns Defendant presented in the original motion for an

extension. Compare Doc. 50 at 3, with Doc. 53 at 2.           The court considered

Defendant’s position the first time it was raised, and as stated in the previous order

both parties may seek leave to amend or supplement their expert disclosures

following the resolution of Defendant’s motion to bar Plaintiff from introducing

evidence of damages. Doc. 52 at 1.

      For these reasons, it is ORDERED that Defendant’s Motion for

Reconsideration (Doc. 53) is DENIED.
                                          3
 Case 2:19-cv-01415-GMB Document 54 Filed 10/09/20 Page 4 of 4




DONE and ORDERED on October 9, 2020.


                          _________________________________
                          GRAY M. BORDEN
                          UNITED STATES MAGISTRATE JUDGE




                               4
